DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant(s) Response to Official Action
The response filed on June 4, 2021 has been entered and made of record. Claims 1 and 16 have been amended. Claims 1 – 16 are currently pending in the application. 

 Response to Arguments
Applicant’s arguments see pages 7 – 9 with respect to the rejection of the claims under 35 U.S.C. 103 as being unpatentable by Mase et al. (US 2008/0055056 A1),  HAN (US 2017/0132480 A1) and Phuyal et al. (US 2016/0258764 A1) have been fully considered and are not persuasive. Examiner’s response to the presented arguments follows below:
Applicant argues on page 9 that “Mase’s display pattern merely corresponds to the traveling direction of the vehicle. Therefore, Mase does NOT teach, suggest and/or disclose, a reflection display device that sets a location at the side and rear of the vehicle as a recommended visibility direction based on a recommended visibility point in proximity to the vehicle, as in Applicant's invention”. Examiner respectfully disagrees. While the display pattern corresponding to the travel direction of the vehicle in Mase (See Par. [0041]) is relied upon for teaching the limitation “a recommended visibility direction on the basis of the position of the own vehicle relative to the intersection”, Mase further teaches in Par. [0050] the driver needs to pay attention to a two-wheeled vehicle, another vehicle, etc. which runs the side or the back of the vehicle, and 
Accordingly, Mase in combination with HAN and Phuyal teaches the limitation as claimed in the amended claims 1 and 16.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5, 7 - 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mase et al. (US 2008/0055056 A1) referred to as Mase hereinafter, in view of HAN (US 2017/0132480 A1) referred to as HAN hereinafter, and in further view of Phuyal et al. (US 2016/0258764 A1) referred to as Phuyal hereinafter.
Regarding Claim 1, Mase teaches a side and rear controller (Fig. 1, control unit 29) that controls a side and rear display device to present a side and rear of an own vehicle to a driver (Fig. 1, control unit 29), comprising:
a processor to execute a program (Par. [0068], each or any combination of processes, steps, or means explained in the above can be achieved as a software unit (e.g., subroutine) and/or a hardware unit (e.g., circuit or integrated circuit), including or not including a function of a related device; furthermore, the hardware unit can be constructed inside of a microcomputer (i.e. processor)); and
a memory to store the program which, when executed by the processor (Par. [0068], he software unit or any combinations of multiple software units can be included in a software program, which can be contained in a computer-readable storage media (i.e. memory) or can be downloaded and installed in a computer via a communications network), performs processes of,
recognizing the geometry of an intersection (Fig. 2A and 2B, intersection information provision apparatus 10) having entry lanes as a plurality lanes allowing course change to the direction (Par. [0048], FIG. 6A indicate an example of a display pattern of intersection images displayed on the display unit 32 when the vehicle turns at the intersection without crossing the oncoming lane, Par. [0053] FIG. 7A indicate an example of another display pattern of images displayed on the display unit 32 at an intersection in the left-hand traffic, when the subject vehicle crosses the oncoming lane to turn to the right);
recognizing the position of the own vehicle (Fig. 1, (Par. [0027], position detection unit 21 detects a current position and traveling direction of the vehicle) relative to the intersection on the basis of the geometry of the intersection (Par. [0038], As indicated in FIG. 4, it is determined whether the vehicle approaches an intersection forward on a running road, which the vehicle currently runs at Step S110);
setting a part from the side and rear of the own vehicle as a recommended visibility direction (Fig. 6A or 7A, recommended visibility direction) on the basis of the position of the own vehicle relative to the intersection (Par. [0041], at subsequent Step S140, a display pattern of the intersection image is determined to correspond to the traveling direction of the vehicle at the intersection (i.e. recommended visibility direction), a recommended visibility point in proximity to the own vehicle (Par. [0050] the driver needs to pay attention to a two-wheeled vehicle, another vehicle, etc. which runs the side or the back of the vehicle, and the driver actually views (i.e. a recommend visibility point) the side and the back of the vehicle (i.e. in proximity to the own vehicle) allowing the driver to perform secure safety check), and the entry lanes when the own vehicle changes a course at the intersection (Par. [0058], when it is determined that the vehicle turns, Step S160 is then performed); and
controlling the side and rear display device so as to present an image in the recommended visibility direction to the driver (Par. [0058], Next, at Step S150, it is determined whether or not the subject vehicle turns right/left at the intersection.  When it is determined that the vehicle turns, Step S160 is then performed.  Here, an image from the in-vehicle image capture device 36 is displayed to show the side and the back of the vehicle corresponding to the direction in which the subject vehicle turns).
While Mase teaches in Par. [0036], an image is displayed on the display unit 32 of the car navigation apparatus 20, and in Par. [0021], the car navigation apparatus 20 is an in-vehicle apparatus mounted in a subject vehicle, Mase does not specifically teach the display unit is a reflection display device. Nor does Mase teach the entry lanes are a plurality of same entry lanes. Therefore, Mase fails to explicitly teach a side and rear reflection display device and recognizing the geometry of an intersection having same direction entry lanes as a plurality of entry lanes.
However, HAN teaches a side and rear reflection display device (Par. [0094], the display 151 may be implemented such that an image is displayed on the room mirror (i.e. reflection), the and recognizing the geometry of an intersection (Par. [0021], the processor is configured to determine that the vehicle enters an intersection, an access road, or an exit, Par. [0101] - [0103], the processor 170 may perform lane detection (LD)) having same direction entry lanes as a plurality of entry lanes (Fig. 5C).
References Mase and HAN are considered to be analogous art because they provide images to vehicle display devices. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further specifying a reflective display device and plurality of same direction entry lanes as suggested by HAN in the invention of Mase in order to provide images and information to the driver such that the driver can secure a wider view when entering an intersection, an access road or an exit, thereby enabling safe driving (See HAN, Par. [0126]).

In addition, Mase in view of HAN does not specifically teach course change to the same direction of a plurality of entry lanes. Therefore, Mase in view of HAN fails to explicitly teach recognizing the geometry of an intersection having same direction entry lanes as a plurality of entry lanes allowing course change to the same direction.
However, Phuyal teaches recognizing the geometry of an intersection having same direction entry lanes as a plurality of entry lanes (Fig. 8, Par. [0068], the mobile device 122 or the server 125 may apply the analysis above to a map database including the set of turn lanes) allowing course change to the same direction (Fig. 14 and 15, Par. [0088], the turn lane data may describe a quantity of turn lanes (i.e. where quantity and set of turn lanes describes a plurality of entry lanes allowing course change to same direction)). 


Regarding Claim 2, Mase in combination with HAN and Phuyal teaches Claim 1. While Mase does not specifically teach reflection display with first and second regions, HAN further teaches wherein the side and rear reflection display device has a display surface with a first region and a second region (Fig. 10, 820b being first region and the remaining area of display 151 being the second region, Par. [0247], when steering input to the right is received through a steering wheel 721a, the processor 170 may display an image 820b of a right view of the vehicle 700 which is being driven forward, included in the omnidirectional image 810, on the display 151), and when executed by the processor (Fig. 4, processor 170), the program performs processes of, setting a particular direction from the side and rear of the own vehicle (Fig. 10, specific direction is portion of 820 included in the omnidirectional image 810) and based on the own vehicle as a reference visibility direction (Par. [0243], operation of controlling an image provided in response to steering angle information); and controlling the side and rear reflection display device so as to display a reflection in the recommended visibility direction in the first region (Fig. 10, first region has image 820b) and display a reflection in the reference visibility direction in the second region (Par. [0095], the display 151 may function as a mirror (i.e. 
References Mase and HAN are considered to be analogous art because they provide images to vehicle display devices. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further specifying a first region for displaying an image and a second region for displaying the reflection in the mirrors as suggested by HAN in the invention of Mase in order to control an image provided to the display in response to steering angle information (See HAN, Par. [0243]).

Regarding Claim 3, Mase in combination with HAN and Phuyal teaches Claim 1. While Mase does not specifically teach reflection display with first and second regions, HAN further teaches wherein when executed by the processor (Fig. 4, processor 170), the program performs processes of, setting a particular direction from the side and rear of the own vehicle (Fig. 10, specific direction is portion of 820 included in the omnidirectional image 810) and based on the own vehicle as a reference visibility direction (Par. [0243], operation of controlling an image provided in response to steering angle information); and controlling the side and rear reflection display device (Fig. 10, Display 151) so as to make a switch of a presentation to the driver between (Par. [0093], When (i.e. make a switch) the display 151 displays the around view image (i.e. reflection of recommended visibility direction), the display 151 may provide various user interfaces and may include a touch sensor through which touch input for a provided user interface is applied) a reflection in the recommended visibility direction (Fig. 10, first region has image 820b) and a reflection in the reference visibility direction (Par. [0095], the display 151 may 
References Mase and HAN are considered to be analogous art because they provide images to vehicle display devices. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further specifying switching the presentation to the driver as suggested by HAN in the invention of Mase in order to control an image provided to the display in response to steering angle information (See HAN, Par. [0243]).

Regarding Claim 4, Mase in combination with HAN and Phuyal teaches Claim 1. Mase further teaches recognizing the geometry of the intersection on the basis of a captured image (Figs. 2A and 2B, Par. [0024], four cameras are installed in the center of the intersection to capture, as images (or videos), four directions oriented towards individual roads which extend from the intersection). Mase does not specifically teach images of the periphery of the vehicle. Therefore, Mase fails to explicitly teach recognizing the geometry of the intersection on the basis of a captured image of a periphery of the own vehicle. However, HAN teaches recognizing the geometry of the intersection on the basis of a captured image of a periphery of the own vehicle (Par. [0102]-[0103], [0102] The processor 170 may detect information from an around view image of the vehicle, acquired by the camera module 195, where the information may be information about a driving situation of the vehicle, such that the information may include information about a road on which the vehicle travels, traffic regulation information, information on neighboring vehicles, information on vehicle or pedestrian traffic lights, construction information, traffic condition 
Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further specifying intersection based on captured images of periphery of vehicle as suggested by HAN in the invention of Mase in order to provide information about the specific driving situation of the vehicle (See HAN, Par. [0103]).

Regarding Claim 5, Mase in combination with HAN and Phuyal teaches Claim 1. Mase further teaches recognizing the geometry of the intersection by referring to map data (Par. [0038] As indicated in FIG. 4, it is determined whether the vehicle approaches an intersection forward on a running road, which the vehicle currently runs at Step S110.  This determination can be performed based on the relation between a current position of the vehicle and the road map data in the car navigation apparatus 20).

Regarding Claim 7, Mase in combination with HAN and Phuyal teaches Claim 1. Mase further teaches the side and rear display device includes: a capturing device that captures an image of the side and rear of the own vehicle (Par. [0036], as indicated in FIG. 3, cameras are carried in the vehicle to individually capture images (or videos) of a right and left fronts F1, F2, two left sides L1, L2, two right sides R1, R2, and a right and left backs B1, B2); and a monitor mounted on the own vehicle for display of the image captured by the capturing device (Par. [0036], a required image is displayed on the display unit 32 of the car navigation apparatus 20).

However, HAN teaches a side and rear reflection display device (Par. [0094], the display 151 may be implemented such that an image is displayed on the room mirror (i.e. reflection), the side mirror (i.e. reflection) or the side window glass of the vehicle 700).
References Mase and HAN are considered to be analogous art because they provide images to vehicle display devices. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further specifying a reflective display device as suggested by HAN in the invention of Mase in order to provide images and information to the driver such that the driver can secure a wider view when entering an intersection, an access road or an exit, thereby enabling safe driving (See HAN, Par. [0126]).

Regarding Claim 8, Mase in combination with HAN and Phuyal teaches Claim 7. Mase further teaches controlling a direction of capturing by the capturing device (Par. [0048], The display pattern in FIG. 6A includes images of the left sides L1, L2 and left back B2 (i.e. controlling direction) captured by the in-vehicle image capture device 36 in addition to the intersection images or in FIG. 6B includes images of the right sides R1, R2 and right back B1 (i.e. controlling direction) captured by the in-vehicle image capture device 36).

Regarding Claim 9, Mase in combination with HAN and Phuyal teaches Claim 7. Mase does not specifically teach trimming an image. Therefore, Mase fails to explicitly teach wherein the image captured by the capturing device is trimmed in the side and rear reflection display device, the monitor displays the trimmed image, and when executed by the processor, the program performs processes of controlling a range of trimming of the captured image. 
However, HAN teaches wherein the image captured by the capturing device is trimmed in the side and rear reflection display device (Fig. 8, Par. [0242], the processor 170 may display a region 820, which is part (i.e. trimmed) of the omnidirectional image 810), the monitor displays the trimmed image (Par. [0242], the processor 170 may display a region 820b), and when executed by the processor, the program performs processes of controlling a range (Figs. 8-19, various parts or squares within the omnidirectional image 810) of trimming of the captured image (Fig. 10, Par. [0247], when steering input to the right is received through a steering wheel 721a, the processor 170 may display an image 820b (i.e. trimming) of a right view of the vehicle 700 which is being driven forward, included in the omnidirectional image 810, on the display 151). 
References Mase and HAN are considered to be analogous art because they provide images to vehicle display devices. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further specifying trimming the image as suggested by HAN in the invention of Mase in order to control an image provided in response to steering angle information (See HAN, Par. [0243]).

Regarding Claim 10, Mase in combination with HAN and Phuyal teaches Claim 9. While Mase further teaches the capturing device is a plurality of cameras that capture images in different directions (Par. [0036], as indicated in FIG. 3, cameras are carried in the vehicle to individually capture images (or videos) of a right and left (i.e. different directions) fronts F1, F2, two left sides L1, L2, two right sides R1, R2, and a right and left backs B1, B2), the images captured by the cameras are combined in the side and rear display device (Par. [0048], the display pattern in FIGS. 6A to 6C includes images of the left sides L1, L2 and left back B2 (i.e. combined) captured by the in-vehicle image capture device 36 in addition to the intersection images), and the monitor displays the images resulting from combined images (Par. [0058], Next, at Step S150, it is determined whether or not the subject vehicle turns right/left at the intersection.  When it is determined that the vehicle turns, Step S160 is then performed.  Here, an image from the in-vehicle image capture device 36 is displayed to show the side and the back of the vehicle (i.e. combined) corresponding to the direction in which the subject vehicle turns), Mase does not specifically teach reflection display device or trimming the combined image. Therefore, Mase fails to explicitly teach the images captured by the cameras are combined in the side and rear reflection display device and the monitor displays the images resulting from the trimming of the combined images.
However, HAN teaches the images captured by the cameras are combined in the side and rear reflection display device (For example, Fig. 3A, Par. [0055], the omnidirectional camera module 195 may include a plurality of cameras 301a, 301b, 301c, 301d, 301e and 301f, where each of the cameras may acquire images in multiple directions, where the acquired images may be sent to a processor 170 and combined by the processor 170) and the monitor displays the images resulting from the trimming of the combined images (Fig. 10, Par. [0247], when steering input to the right is received through a steering wheel 721a, the processor 170 may display 
References Mase and HAN are considered to be analogous art because they provide images to vehicle display devices. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further specifying trimming the combined image as suggested by HAN in the invention of Mase in order to provide a comprehensive view of surroundings of a vehicle through at least one omnidirectional camera, thus mitigating the presence of blind spots (See HAN, Par. [0038]).

Regarding Claim 11, Mase in combination with HAN and Phuyal teaches Claim 7. Mase does not specifically teach display region. However, HAN further teaches wherein a reflection in the recommended visibility direction is displayed in a part of a display region (Fig. 10, 820b) of the monitor (Par. [0247], when steering input to the right is received through a steering wheel 721a, the processor 170 may display an image 820b (i.e. reflection in the recommended visibility direction) of a right view of the vehicle 700 which is being driven forward, included in the omnidirectional image 810, on the display 15).
References Mase and HAN are considered to be analogous art because they provide images to vehicle display devices. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further specifying a region for displaying an image as suggested by HAN in the invention of Mase in order to control an image provided to the display in response to steering angle information (See HAN, Par. [0243]).

Regarding Claim 12, Mase in combination with HAN and Phuyal teaches Claim 1. Mase further teaches recognizing the geometries of the entry lanes (Fig. 2A and 2B, intersection information provision apparatus 10, Par. [0048], FIG. 6A indicate an example of a display pattern of intersection images displayed on the display unit 32 when the vehicle turns at the intersection without crossing the oncoming lane, Par. [0053] FIG. 7A indicate an example of another display pattern of images displayed on the display unit 32 at an intersection in the left-hand traffic, when the subject vehicle crosses the oncoming lane to turn to the right);
grasping the position of the own vehicle (Fig. 1, (Par. [0027], position detection unit 21 detects a current position and traveling direction of the vehicle) relative to entry lanes to the intersection on the basis of the geometries of the entry lanes (Par. [0038], As indicated in FIG. 4, it is determined whether the vehicle approaches an intersection forward on a running road, which the vehicle currently runs at Step S110); and
setting the recommended visibility direction (Fig. 6A or 7A, recommended visibility direction) on the basis of the position of the own vehicle relative to the entry lanes to the intersection (Par. [0041], at subsequent Step S140, a display pattern of the intersection image is determined to correspond to the traveling direction of the vehicle at the intersection (i.e. recommended visibility direction)).
Mase in view of HAN does not specifically teach recognizing or grasping extensions of the same direction entry lanes. Therefore, Mase in view of HAN fails to explicitly teach recognizing the geometries of the same direction entry lanes and grasping the position of the own vehicle relative to extensions of the same direction entry lanes to the intersection on the basis of the geometries of the same direction entry lanes.
recognizing the geometries of the same direction entry lanes ((Fig. 8, Par. [0068], the mobile device 122 or the server 125 may apply the analysis above to a map database including the set of turn lanes), and grasping the position of the own vehicle relative to extensions of the same direction entry lanes to the intersection (Par. [0028], the location data may be analyzed to determine the speed, acceleration, or change in acceleration of the vehicle 124) on the basis of the geometries of the same direction entry lanes (Par. [0026], the turn land designation (TLD) may be utilized in routing and advising a driver when to enter a turn lane and may be used in autonomous or assisted driving in steering a vehicle in a turn lane).
References Mase, HAN and Phuyal are considered to be analogous art because they provide images to vehicle display devices. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further specifying extensions of the same direction entry lanes as suggested by Phuyal in the inventions of Mase and HAN in order to improve the addition of accuracy by automatically determining turn land data values. (See Phuyal, Par. [0077]).

Regarding Claim 13, Mase in combination with HAN and Phuyal teaches Claim 1. Mase further teaches recognizing the direction of the own vehicle (Fig. 1, (Par. [0027], position detection unit 21 detects a current position and traveling direction of the vehicle) relative to the intersection on the basis of the geometry of the intersection (Par. [0038], As indicated in FIG. 4, it is determined whether the vehicle approaches an intersection forward on a running road, which the vehicle currently runs at Step S110), and setting the recommended visibility direction (Fig. 6A or 7A, recommended visibility direction) on the basis of the direction of the own vehicle relative to the intersection (Par. [0041], at subsequent Step S140, a display pattern of the 

Method claim 16 is drawn to the method of using the corresponding apparatus claimed in claim 1.  Therefore method claim 16 corresponds to apparatus claim 1 and is rejected for the same reasons of obviousness as used above.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mase (US 2008/0055056 A1), in view of HAN (US 2017/0132480 A1), in view of Phuyal (US 2016/0258764 A1), and in further view of Kurumagawa et al. (US 2005/0030654 A1) referred to as Kurumagawa hereinafter.
Regarding Claim 6, Mase in combination with HAN and Phuyal teaches Claim 1. While Mase teaches in Par. [0036], an image is displayed on the display unit 32 of the car navigation apparatus 20, and in Par. [0021], the car navigation apparatus 20 is an in-vehicle apparatus mounted in a subject vehicle, and HAN further teach a reflection display device in Par. [0095], Mase in combination with HAN and Phuyal do not teach controlling the direction of the mirror. Therefore, Mase in combination with HAN and Phuyal fails to explicitly teach the side and rear reflection display device includes an electrical mirror of the own vehicle, and when executed by the processor, the program performs processes of controlling the direction of the electrical mirror.
However, Kurumagawa teaches the side and rear reflection display device includes an electrical mirror of the own vehicle (FIG. 2, Par. [0055], the right door-mirror unit 23 is attached to a right front pillar of the automobile at the lower end), and when executed by the processor, the program performs processes of controlling the direction of the electrical mirror (Fig. 4, 
References Mase, HAN, Phuyal and Kurumagawa are considered to be analogous art because they relate to vehicle display devices. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further modifying the controller to control the direction of display device as suggested by Kurumagawa in the inventions of Mase, HAN and Phuyal in order to provide a mirror-controlling apparatus which reduces the driver's action for visually checking the side of a vehicle (See Kurumagawa, Par. [0077]).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mase (US 2008/0055056 A1), in view of HAN (US 2017/0132480 A1), in view of Phuyal (US 2016/0258764 A1), and in further view of ZHANG et al. (US 2018/0141489 A1) referred to as ZHANG hereinafter.
Regarding Claim 14, Mase in combination with HAN and Phuyal teaches Claim 1. While Mase teaches setting the recommended visibility on the position of the vehicle relative to the intersection (See Fig. 6A or 7A), Mase does not specifically teach recognizing the presence or absence of pedestrian in crossing of intersection. Therefore, Mase in combination with HAN and Phuyal fails to explicitly teach recognizing the presence or absence of a pedestrian crossing on an exit lane from the intersection, and setting the recommended visibility direction on the basis of the presence or absence of the pedestrian crossing.
recognizing the presence or absence of a pedestrian crossing on an exit lane from the intersection (Fig. 3, the external object P2 can be a pedestrian or cyclist either adjacent a crosswalk CW or about to cross the crosswalk CW), and setting the recommended visibility direction (Par. [0041], the controller 16 is programmed to display lights on the displays D1-D8 in a direction along the display screen that corresponds to a direction of movement of the external object P on the displays D1-D8 ) on the basis of the presence or absence of the pedestrian crossing (Fig. 15, Par. [0052], in step S1, the controller 16 determines whether the external objects P are in the vicinity of the vehicle 10 and the location of the external object P2 (pedestrian), then determines the display D2 to display the rationale indicator 20B for the external object P2)
References Mase, HAN, Phuyal and ZHANG are considered to be analogous art because they relate to vehicle display devices. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further specifying the presence of a pedestrian and setting the recommended visibility direction based on the pedestrian as suggested by ZHANG in the inventions of Mase, HAN and Phuyal in order to determine the display based on the location of the external object (See ZHANG, Par. [0052]).

Regarding Claim 15, Mase in combination with HAN, Phuyal and ZHANG teaches Claim 14. ZHANG further teaches setting the recommended visibility direction (Fig. 16, Par. [0054], the controller 16 sends a command signal to the displays D1-D8 to display the rationale indicator 20 corresponding to the movement of the external object P in step S4A) on the basis of position information about a moving object driving in a neighborhood of the own vehicle (Fig. 16, Par. .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SUSAN E HODGES whose telephone number is (571)270-0498.  The Examiner can normally be reached on M-F 8:00 am - 4:00 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian T. Pendleton, can be reached on (571) .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Susan E. Hodges/Primary Examiner, Art Unit 2425